DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
The Applicants’ claim for priority based upon U.S. Provisional Application 63/087,627 filed on October 5, 2020 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Huynh [U.S. Patent Publication 2016/0370606], discloses a headset in the shape of sunglasses having ear horns in the arms of the sunglasses (paragraph 0034 as well as figure 3A, item 308 and figure 3B, item 308), a headset having a built-in computer having wireless connectivity (paragraph 0057), removeable ear horns for the arms of glasses (paragraph 0035 and figure 4, item 308), and a connector used for connecting the ear horns to the arms of glasses (paragraph 0035).  The second most similar art of record, Greiner et al. [U.S. Patent Publication 2019/0311335], discloses a remote platform in the form of a server or database (paragraph 0054 and figure 5, items 13 and 17), an application store used for accessing an application (paragraph 0028 and figure 1, item 103), a user being required to have an account in order to access an application on a remote server via the use of virtual currency thereby denoting the user creating an account to use the application (paragraph 0010), and a smartphone used (paragraphs 0027 and 0028) used for accessing the application on the remote server where the device is associated with the user (paragraphs 0026 and 0027).  However, no art of record discloses the reading of an RFID tag and using credentials stored on the tag attached to a wearable for downloading digital content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3, 7, 9, 10, 11, 13, 15, 16, 18, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Huynh [U.S. Patent Publication 2016/0370606], discloses a headset in the shape of sunglasses having ear horns in the arms of the sunglasses (paragraph 0034 as well as figure 3A, item 308 and figure 3B, item 308), a headset having a built-in computer having wireless connectivity (paragraph 0057), removeable ear horns for the arms of glasses (paragraph 0035 and figure 4, item 308), and a connector used for connecting the ear horns to the arms of glasses (paragraph 0035).  The second most similar art of record, Greiner et al. [U.S. Patent Publication 2019/0311335], discloses a remote platform in the form of a server or database (paragraph 0054 and figure 5, items 13 and 17), an application store used for accessing an application (paragraph 0028 and figure 1, item 103), a user being required to have an account in order to access an application on a remote server via the use of virtual currency thereby denoting the user creating an account to use the application (paragraph 0010), and a smartphone used (paragraphs 0027 and 0028) used for accessing the application on the remote server where the device is associated with the user (paragraphs 0026 and 0027).  However, no art of record discloses the use of Hall sensor and optical sensor for activating the read cycle of an active RFID reader of a wearable device for detecting an identifier and security code associated with digital content from the RFID passive tag of an object, an antenna used for a beamforming function used in a detection of an angle of an arrival of a radio wave for noise cancellation purposes, the use of a light sensor for triggering an handshaking operation for detecting an identifier and security code associated with digital content of an object when the object is received by wearable device, digital content transferred to the wearable device when the object is or is not received by the receiving portion of the wearable device, the use of a rotary encoder for controlling the duration of playback of digital content to a wearable device, digital content is managed, distributed, or modified by the position of the other devices or equipment with respect to each other or by the position of the other devices or equipment in a defined space, an ancillary device worn by the user that is part of a body area network (BAN), a personal area network (PAN), or otherwise functions in conjunction with the wearable device wherein the ancillary device communicates by touch via skin or other material contact to another capacitive or galvanic coupling enabled device or through near-field communication, and the first set of magnets of the object activates the Hall sensor of the wearable device wherein the Hall sensor activates a read cycle of the active RFID reader in the receiving portion of the wearable device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh [U.S. Patent Publication 2016/0370606] in view of Greiner et al. [U.S. Patent Publication 2019/0311335] 

With regard to claim 1, Huynh meets the limitations of:
a wearable device configured to be worn by a user [a headset in the shape of sunglasses having ear horns in the arms of the sunglasses (paragraph 0034 as well as figure 3A, item 308 and figure 3B, item 308)]
the wearable device comprising: a receiving portion [a headset having a built-in computer having wireless connectivity (paragraph 0057)]
an object [removeable ear horns for the arms of glasses (paragraph 0035 and figure 4, item 308)]
detect receipt of the object [a connector used for connecting the ear horns to the arms of glasses (paragraph 0035)]
However, Huynh fails to disclose of a system comprising a cloud backend and a cloud web.  In the field of wireless communications, Greiner et al. teaches:
a cloud backend [a remote platform in the form of a server or database (paragraph 0054 and figure 5, items 13 and 17)]
a cloud web portal [an application store used for accessing an application (paragraph 0028 and figure 1, item 103)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Huynh and Greiner et al. to create a wearable device having removeable ear horns where the device is also able to communicate with an app store in a wireless manner in order to retrieve data or applications from said app store wherein the motivation to combine is to manage the resources from application stores via the use of an electronic device (Greiner et al., paragraph 0002).

	With regard to claim 6, Huynh meets the limitation of:
the object is received by and affixed to the receiving portion of the wearable device via a non-magnetic and mechanical means [a pin of an ear horn designed to fit into a hole and to be secured to the temple section of the arms of glasses (paragraph 0035 and figure 4, items 308, 402, 404, and 408)]
		
With regard to claim 8, Huynh meets the limitation of:
the wearable device comprises a capacitive or galvanic coupling functionality [magnetic elements allowing for the connection of the speakers of glasses to the arms of the glasses where magnets are known to create electrical fields (paragraph 0040)]

With regard to claim 12, Huynh fails to disclose of a user utilizing an application executable on a computing device to create a user account via the cloud web portal and wherein the cloud backend is configured to: verify that the wearable device is associated with the user account; and confirm a purchase of digital content of the object.  In the field of wireless communications, Greiner et al. teaches:
a user utilizing an application executable on a computing device to create a user account via the cloud web portal [a user being required to have an account in order to access an application on a remote server via the use of virtual currency thereby denoting the user creating an account to use the application (paragraph 0010)]
wherein the cloud backend is configured to: verify that the wearable device is associated with the user account; and confirm a purchase of digital content of the object [a smartphone used (paragraphs 0027 and 0028) used for accessing the application on the remote server where the device is associated with the user (paragraphs 0026 and 0027)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Huynh and Greiner et al. to create a wearable device where the device, associated with the user and having user account credentials, is also able to communicate with an app store in a wireless manner in order to retrieve data or applications from said app store wherein the motivation to combine is to manage the resources from application stores via the use of an electronic device (Greiner et al., paragraph 0002). 

With regard to claim 17, Huynh meets the limitations of:
a system comprising an object [removeable ear horns for the arms of glasses (paragraph 0035 and figure 4, item 308)]
a wearable device configured to be worn by a user, the wearable device comprising: a receiving portion configured to detect receipt of the object; and one or more speakers [a headset in the shape of sunglasses having ear horns in the arms of the sunglasses (paragraph 0034 as well as figure 3A, item 308 and figure 3B, item 308) and a built-in computer having wireless connectivity for wireless communications (paragraph 0057)]
the wearable device comprising: a receiving portion [a headset having]
detect receipt of the object [a connector used for connecting the ear horns to the arms of glasses (paragraph 0035)]
However, Huynh fails to disclose of a system comprising a cloud backend and a cloud web.  In the field of wireless communications, Greiner et al. teaches:
a cloud web portal configured to receive account information associated with a user [an application store used for accessing an application (paragraph 0028 and figure 1, item 103) where a user is required to have an account in order to access an application on a remote server via the use of virtual currency thereby denoting the user creating an account to use the application (paragraph 0010)]
a cloud backend configured to: verify that the wearable device is associated with the user account; and confirm a purchase of digital content of the object [a remote platform in the form of a server or database (paragraph 0054 and figure 5, items 13 and 17) and a smartphone used (paragraphs 0027 and 0028) used for accessing the application on the remote server where the device is associated with the user (paragraphs 0026 and 0027)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Huynh and Greiner et al. to create a wearable device having removeable ear horns where the device is also able to communicate with an app store in a wireless manner in order to retrieve data or applications from said app store wherein the motivation to combine is to manage the resources from application stores via the use of an electronic device (Greiner et al., paragraph 0002).

Claims 2, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh [U.S. Patent Publication 2016/0370606] in view of Greiner et al. [U.S. Patent Publication 2019/0311335], and in further view of Shinmen et al. [U.S. Patent Publication 2021/0067863]

	With regard to claim 2, Huynh meets the limitation of:
an object [removeable ear horns for the arms of glasses (paragraph 0035 and figure 4, item 308)]
a first set of magnets and a second set of magnets [magnetic elements allowing for the connection of the speakers of glasses to the arms of the glasses (paragraph 0040)]
However, the combination of Huynh and Greiner et al. fails to disclose of a Radio-frequency identification (RFID) passive tag and an active RFID reader.  In the field of headphone devices, Shinmen et al. teaches:
a Radio-frequency identification (RFID) passive tag and an active RFID reader [an RFID tag and an RFID tag, where one with ordinary skill in the art recognizes said tag can be active, hybrid, or passive, in a headphone device (paragraph 0464)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Huynh, Greiner et al., and Shinmen et al. to create a wearable device having magnetically attachable ear horns where said air horns are RFID enabled to allow the devices to recognize one another and where the device is also able to communicate with an app store in a wireless manner in order to retrieve data or applications from said app store wherein the motivation to combine is to manage the resources from application stores via the use of an electronic device (Greiner et al., paragraph 0002).

	With regard to claim 4, Huynh meets the limitation of:
when the object is received by the receiving portion of the wearable device, the first set of magnets engages the second set of magnets via a magnetic connection to affix the object to the receiving portion of the wearable device [magnetic elements allowing for the connection of the speakers of glasses to the arms of the glasses (paragraph 0040)]

With regard to claim 5, Huynh meets the limitation of:
the object is received and affixed to the receiving portion of the wearable device by anon-magnetic and mechanical means, and wherein the non-magnetic and mechanical means is selected from the group consisting of: a clip means and a threaded means [a pin of an ear horn designed to fit into a hole and to be secured to the temple section of the arms of glasses (paragraph 0035 and figure 4, items 308, 402, 404, and 408)]

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh [U.S. Patent Publication 2016/0370606] in view of Greiner et al. [U.S. Patent Publication 2019/0311335], and in further view of Daravong [U.S. Patent 9,510,085]

With regard to claim 14, Huynh meets the limitation of:
the wearable device [a headset in the shape of sunglasses having ear horns in the arms of the sunglasses (paragraph 0034 as well as figure 3A, item 308 and figure 3B, item 308)]
However, the combination of Huynh and Greiner et al. fails to disclose of the wearable device comprises one or more sensors configured to detect a physical location in relation to other physical objects located within a close proximity and wherein each of the one or more sensors are selected from the group consisting of: an ultrasonic distance sensor, a laser distance sensor, an infrared distance sensor, a radio-frequency identification (RFID) sensor, and a radar sensor.  In the field of wireless devices, Daravong teaches:
the wearable device comprises one or more sensors configured to detect a physical location in relation to other physical objects located within a close proximity and wherein each of the one or more sensors are selected from the group consisting of: an ultrasonic distance sensor, a laser distance sensor, an infrared distance sensor, a radio-frequency identification (RFID) sensor, and a radar sensor [a headphone device using RFID communications in order to determine the device’s distance from an audio receiver (column 2, lines 25-39)]
It would be obvious to one with ordinary skill in the art to combine the elements of Huynh, Greiner et al., and Daravong to create a wearable device having RFID communications for use in determining its distance from a wirelessly connected source in order to aid in maintaining optimal wireless signal quality wherein the motivation to combine is to provide effective means to provide portable audio to a user (Daravong., column 1, lines 9 and 10).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 5,260,711 to Sterzer discloses a difference-in-time-of-arrival finders and signal sorter.
U.S. Patent Publication 2019/0182371 to Ashall et al. discloses a smartphone accessory for visually impaired or elderly users.
U.S. Patent 8,160,495 to Andersen et al. discloses a wireless portable device for sharing digital content items.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689